DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 12-13  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0191223 (Nakamura).
For claim 1, Nakamura teaches an optoelectronic semiconductor device comprising: a semiconductor body (fig. 1) comprising: 
a first region of a first conductive type (fig. 1, 16/18); 
an active region configured to generate electromagnetic radiation (fig. 1, 22); 
a second region of a second conductive type (fig. 1, 28); and 
a coupling-out surface configured to couple-out the electromagnetic radiation (fig. 1, front facet), 
wherein the first region, the active region and the second region are arranged along a stacking direction (fig. 1, vertical direction, (11-21)), wherein the active region extends from a rear surface opposite the coupling-out surface to the coupling-out surface along a longitudinal direction transverse to or perpendicular to the stacking direction (fig. 1), and 
wherein the coupling-out surface is arranged plane-parallel to the rear surface (cleaved facets are both m-plane, fig. 1,  [0024]).
For claim 2, Nakamura teaches the optoelectronic semiconductor device is configured to generate coherent radiation (title, a laser diode generates coherent radiation).
For claim 4, Nakamura teaches at least a portion of the semiconductor body is based on a nitride compound semiconductor material (fig. 1, 16, 18, 20, 22, 24, 28, 30 are all nitride compounds).
For claim 5, Nakamura teaches the coupling-out surface and the rear surface run parallel to a m-plane of a crystal of the semiconductor body ([0024]).
For claim 6, Nakamura teaches the semiconductor body is deposited on a growth substrate and the growth substrate comprises sapphire, gallium nitride, silicon carbide or silicon (fig. 1, 12).
For claim 12, Nakamura teaches the first region at the coupling-out surface has at least one step in the longitudinal direction (fig. 1, step of 16 which contact 14 sits on; note the step is present at the coupling out surface and extends toward the opposite surface in the longitudinal direction).
For claim 13, Nakamura inherently teaches the step is structured so that the electromagnetic radiation emitted from the semiconductor body does not strike the step. Radiation is emitted from facet 36 away from the laser in fig. 1. The step is not in the path of the emitted light. 
Claim Rejections - 35 USC § 103
Claim 3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2008/0191223 (Nakamura) in view of US 2007/0045637 (Behfar).
For claim 3, Nakamura does not teach the semiconductor body has an extension in the longitudinal direction of less than 300 um. However, Behfar teaches the extension in the longitudinal direction is a results effective variable in that the laser length (i.e. the extension in the longitudinal direction) effects the yield (fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to determine the optimum value for the extension in the longitudinal direction, including less than 300 µm, in order to achieve a desired yield, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 18, Nakamura teaches an optoelectronic semiconductor device comprising: a semiconductor body (fig. 1) comprising: 
a first region of a first conductive type (fig. 1, 16/18); 
an active region configured to generate electromagnetic radiation (fig. 1, 22); 
a second region of a second conductive type (fig. 1, 28); and 
a coupling-out surface configured to couple-out the electromagnetic radiation (fig. 1, front facet), 
wherein the first region, the active region and the second region are arranged along a stacking direction (fig. 1, vertical direction, (11-21)), wherein the active region extends from a rear surface opposite the coupling-out surface to the coupling-out surface along a longitudinal direction transverse to or perpendicular to the stacking direction (fig. 1), and 
wherein the coupling-out surface is arranged plane-parallel to the rear surface (cleaved facets are both m-plane, fig. 1,  [0024]).
Nakamura does not teach the coupling out surface and the rear-surface of the semiconductor body are produced by an etching process. However, Behfar teaches coupling out surface and the rear-surface of the semiconductor body are produced by an etching process in order to produce short laser and reduce yield loss ([0024]). It would have been obvious to one of ordinary skill in the art to use the etching process of Behfar in order to produce short laser and reduce yield loss.
For claim 19, the limitation “wherein characteristics of the coupling-out surface and the rear surface being produced by the etching process are verifiable on the optoelectronic semiconductor device, and wherein the characteristics are irregularities on the coupling-out surface and the rear surface caused by different etching rates in different materials or steps on the rear surface and the coupling-out surface” does not distinguish the claimed invention from the prior art because it does not provide a structural distinction from the prior art.
For claim 20, the limitation “characteristic of the coupling-out surface and the rear surface being produced by the etching process are verifiable on the optoelectronic semiconductor device, and wherein the characteristic is a distance of less than 300 µm between the coupling-out surface and the rear surface” is interpreted to require a distance of less than 300 µm between the coupling-out surface and the rear surface.
  Nakamura does not teach a distance of less than 300 µm between the coupling-out surface and the rear surface. However, Behfar teaches the distance of less between the coupling-out surface and the rear surface is a results effective variable in that the laser length  effects the yield (fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to determine the optimum distance between the coupling-out surface and the rear surface, including less than 300 µm, in order to achieve a desired yield, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0191223 (Nakamura).
	For claim 7, Nakamura does not teach the coupling-out surface and the rear surface have an average roughness in a range from 0.1 nm to 10 nm. However, Nakamura teaches surface roughness was a known results effective variable before the effective filing date of the claimed invention with increased roughness leading to inferior device performance ([0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to determine the optimum and workable values for the coupling-out surface and the rear surface including an average roughness in a range from 0.1 nm to 10 nm in order to achieve satisfactory device performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claims 16-17 Nakamura further teaches coating facets with different coatings to alter reflectivity. Nakamura does not teach the coatings are a dielectric, as required by claim 16, or a metal, as required by claim 17. However, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to use dielectrics and metals as coatings in order to alter reflectivities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known dielectric or metal coating on Nakamura’s facets in order to alter reflectivity. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2008/0191223 (Nakamura) in view of US 2016/0094015 (Hashimoto).
	For claim 8, Nakamura does not teach a mirror arranged downstream of the rear surface. However, Hashimoto teaches a laser (fig. 8D) with a mirror (fig. 8D, 63) arranged downstream of the rear surface (fig. 9D, 58b) in order to form the back reflector of the laser. Distributed Bragg reflectors have the advantage of setting the  wavelength of the laser. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a DBR mirror such as the one taught by Hashimoto down stream from the rear surface  in Nakamura in order to form the back reflector of the laser and control the wavelength of the laser.
For claim 9, Hashimoto further teaches the mirror comprises a material of the semiconductor body ([0110], “distributed Bragg reflection structure 61 (63) includes semiconductor walls”).
	For claim 10, Nakamura does not teach a mirror arranged downstream of the coupling-out surface. However, Hashimoto teaches a laser (fig. 8D) with a mirror (fig. 8D, 63) arranged downstream of the coupling-out surface (fig. 9D, 58a) in order to form the front reflector of the laser. Distributed Bragg reflectors have the advantage of setting the  wavelength of the laser. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a DBR mirror such as the one taught by Hashimoto downstream from the coupling-out surface in Nakamura in order to form the front reflector of the laser and control the wavelength of the laser.
For claim 11, Hashimoto further teaches the mirror comprises a material of the semiconductor body ([0110], “distributed Bragg reflection structure 61 (63) includes semiconductor walls”).
Claim15 is rejected under 35 U.S.C. 103 as being unpatentable over 
US 2008/0191223 (Nakamura) in view of US 10,559,939 (Raring).
For claim 15, Nakamura does not teach the coupling output surface and the rear surface is coated with a semi-crystalline material. However, Raring teaches using a semi-crystalline material as a facet coating (fig. 23C, c.37, |. 20-23, given its broadest reasonable interpretation polycrystalline reads on semi-crystalline) as a semi-crystalline coating can often provide longer lifetimes (c. 33, l. 36-38). It would’ve been obvious to one of ordinary skill in the art at the time the invention was made to use Raring’s semi-crystalline coating on the output and rear surface  in the device of Nakamura in order to provide a longer lifetime.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nakamura does not teach or suggest the width claimed in claim 14. There is no suggestion or motivation to modify the closest prior art to meet the additional limitation of claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2001/0048702 teaches using metal coating to achieve a desired reflectivity. US 2002/0006726 teaches using dielectrics to achieve a desired reflectivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828